Given, J.
This ease is submitted on a iranscript and additional transcript which show the indictment, arraignment, trial, verdict, motion for new trial, overruling thereof, judgment on the verdict, skeleton bill of exceptions, and notice and bond for appeal. Neither the evidence nor instructions are set out. The grounds of the motion for new trial are all based upon alleged errors in admitting and rejecting testimony, and in giving intructions, and that the verdict is not supported by the evidence. It will be seen at once that, without the evidence and instructions before us, we cannot pass upon the correctness of the court’s ruling in overruling the defendant'? motion for a new trial. There being no assignment of *709errors or arguments, we have examined the transcripts -with care, and find no errors in the proceedings, so far as shown therein. The judgment of the district court is affirmed.